Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.     Claims 1-13 drawn to a method and a system for determining an amount of hydrocarbon using sponge core.
II.    Claims 14-20 drawn to a method for updating a neural network model based on sponge core. 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (claims 1-13) as claimed does not require the particulars of the subcombination (claims 14-20) as claimed because combination (claims 1-13) does not require the method for updating a neural network model based on comparison between acquired and predicted sponge data. The subcombination (claims 14-20) has separate method for updating a neural network based on comparison between acquired and predicted sponge core data, scaling the acquired sponge data and filtering predetermined rock types. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with James Carlson on 5/30/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
                                          Claim objection
3.	Claims 2-3, 8, 10-11, and 13 are objected to for the following reasons:
In claims 2, 10, and 13, the “and” before “wherein” should be removed.
Further, “the plurality of rock types, and the plurality of reservoir zone types” should be consistent with “a rock type …, and a reservoir zone type…” to avoid lacking explicit antecedent basis.
In claims 2-3 and 11, “the neural network comprises” should be “the neural network model comprises”? 
In claim 8, ”the computer processor” should be “a computer processor”? 
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-13 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recites obtaining dielectric log data regarding a geological region of interest; generating sponge core data of the geological region of interest using a neural network model and the dielectric log data, wherein the neural network model is trained using a plurality of dielectric logs from a plurality of well sources; and determining, using the sponge core data, an amount of hydrocarbons in the geological region of interest.
 
The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/calculations, such as determining/calculate an amount of hydrocarbons (e.g. estimate the remaining oil saturation by subtracting the water filled porosity from the total porosity and dividing the results by total porosity as disclosed in the specification paragraphs [0035]-[0036] and [0064]). Thus, step 2A – prong I is Yes.  
	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 9.
Claims 1 and 9 comprises additional limitation of obtaining dielectric data is just gathering data for use in training neural network, the neural network is a conventional algorithm, thus this additional limitation adds insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g). Further in claim 9, the additional elements of logging system which includes logging tools is conventional tools (see MPEP 2106.5(d)) and a processor is a generic computer component performs generic computer functions that also add insignificantly extra-solution activity to the abstract idea.  
Furthermore, the preambles of claims 1 and 9, “A method and a system” that is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-8 and 10-13 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible. 
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claim 4, “a plurality of dielectric logs” lacks antecedent basis.   
Further, “the same porosity, …the same rock type …, and the same reservoir zone…” lacks antecedent basis and indefinite. There is no “porosity, rock type, or reservoir zone” defined in claim 1. In addition, it is unclear whether or not it refers to the dielectric logs from the plurality of well sources in claim 1?
AIA  Statement - 35 USC § 102 & 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 102 
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 1-2, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 2020/0132875 of Zhang et al, hereinafter Zhang.
As per Claims 1 and 9, Zhang teaches a method and a system comprising: a logging system coupled to a plurality of logging tools (par 0020), a reservoir simulator comprising a computer processor (par 0006), wherein the reservoir simulator is coupled to the logging system (Fig 2, dielectric response simulator 218), the method comprising: 
obtaining dielectric log data regarding a geological region of interest ( abstract lines 1-3, pars 0006, 0020, 0044 ); 
generating sponge core data of the geological region of interest using a neural network model and the dielectric log data ( core samples considered “sponge core data”, pars 0022, 0033 ), wherein the neural network model is trained using a plurality of dielectric logs from a plurality of well sources ( pars 0020-0022, 0068 ); and 
determining, using the sponge core data, an amount of hydrocarbons in the geological region of interest ( pars 0022, 0033-0035 ).  
As per Claims 2 and 10, Zhang teaches the method and system of claims 1 and 9, further comprising: obtaining porosity data from the plurality of well sources ( Figs 3A-3B, porosity 306A, 306B ), a rock type from the plurality of well sources ( par 0029 ), and a reservoir zone type from the plurality of well sources ( near-borehole zone, deep zones, par 0020, e.g. Fig 1, zone 122 and zone 124), and wherein the neural network is trained using the porosity data, the plurality of rock types, and the plurality of reservoir zone types ( pars 0035-0036, 0057, 0066-0067 ).  
As per Claim 4, Zhang teaches the method of claim 1, wherein the neural network generates the sponge core data based on a plurality of dielectric logs that are acquired from a formation having approximately the same porosity, approximately the same rock type, and approximately the same reservoir zone as the geological region of interest ( pars 0022, 0033, 0035 ).
As per Claim 8, Zhang teaches the method of claim 1, wherein the computer processor is disposed in a reservoir simulator coupled to a control system and a drilling system in a well environment (Fig 2, simulator 218, pars 0030, 0023).     
   Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of US patent 5,828,981 of Callender et al, hereinafter Callender. 
As per Claims 3 and 11, Zhang teaches the method and system of claims 1 and 9, Zhnag does not explicitly teach wherein the neural network model is trained using a backpropagation algorithm, wherein the neural network comprises at least one hidden layer, and wherein the neural network comprises a plurality of neurons. Callender teaches the neural network model is trained using a backpropagation algorithm (col 5 lines 33-38, Table IV, item 9), wherein the neural network comprises at least one hidden layer (hidden layer in Fig 1), and wherein the neural network comprises a plurality of neurons (col 4 lines 12-16).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zhang having back propagation algorithm as taught by Callender that would facilitate for reducing output error is shared among others in the network (Callender, col 5 lines 39-42, col 6 lines 20-26).
 As per Claims 5 and 12, Zhang teaches the method and system of claims 1 and 9, further comprising: obtaining a plurality of well logs regarding the geological region of interest ( include other wellbore systems, pars 0020-0023); Zhang does not teach determining, based on the sponge core data from the neural network model and the plurality of well logs, a reservoir sweep efficiency for the geological region of interest, wherein the reservoir sweep efficiency describes an amount of injection fluid within an enhanced oil recovery process that affects a reservoir comprising the geological region of interest.  Callender teaches determining, based on the sponge core data from the neural network model and the plurality of well logs, a reservoir sweep efficiency for the geological region of interest, wherein the reservoir sweep efficiency describes an amount of injection fluid within an enhanced oil recovery process that affects a reservoir comprising the geological region of interest (col 1 lines 20-30). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zhang having core samples as taught by Callender that would facilitate injecting oil into core samples to displace the wetting phase as the pressure required for displacement is increased (Callender, col 1 lines 20-30).
13.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Zhang in view of US 2016/0245065 of Gray et al, hereinafter Gray.
As per Claim 6, Zhang teaches the method of claim 1, Zhang does not teach further comprising: determining, using the sponge core data, an oil saturation profile of the geological region of interest, wherein the oil saturation profile describes vertical and areal extent of oil within the geological region of interest.  Gray teaches determining, using the sponge core data, an oil saturation profile of the geological region of interest, wherein the oil saturation profile describes vertical and areal extent of oil within the geological region of interest (it is noted oil saturation is the fraction of the porosity of a zone occupied by oil, see PetroWik, pars 0048, 0051, 0064). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zhang having oil saturation as taught by Gray that would facilitate predicting production rate log (Gray, pars 0048, 0064).
14.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of US 2011/0251795 of Difoggio.
 As per Claims 7 and 13, Zhang teaches the method and system of claims 1 and 9, wherein the dielectric log data is acquired using a dielectric logging tool (pars 0020, 0027), and wherein the dielectric logging tool comprises an antenna (par 0070). Zhang does not teach that detects relative dielectric constants between different fluids at a fluid interface. Difoggio teaches detects relative dielectric constants between different fluids at a fluid interface (pars 0026, 0034, 0041). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zhang detecting dielectric constants of different fluids as taught by Difoggio that would detect changes in the chemical identity of location of a boundary between formation layers can be identified (Difoggio, par 0026).


Conclusion
15.	 The following pertinent prior arts such as: US 2014/0149041 of Sung et al (Rock facies prediction in non-cored wells from cored wells); US patent 5,251,286 of Wiener et al (Method for estimating formation permeability from wireline logs using neural network); US patent 5,059,907 of Sherman (Method for evaluating the water saturation of subterranean formation from dielectric permittivity measurements); and US patent 8,510,242 of AI-Fattah (Artificial neural network models for determining relative permeability of hydrocarbon reservoirs).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                   


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863